Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 07, 2018

The Court of Appeals hereby passes the following order:

A19D0130. LAQUISHA WOODS v. ALEXEI KIM.

      LaQuisha Woods seeks discretionary review of the trial court’s order denying
her motion for reconsideration.1 “It is well established that the denial of a motion for
reconsideration of an appealable order or judgment is not itself appealable and does
not extend the time for filing a notice of appeal.” Savage v. Newsome, 173 Ga. App.
271, 271 (326 SE2d 5) (1985). Accordingly, we lack jurisdiction to consider Woods’s
application.
      Woods asserts that, in her motion for reconsideration, she also argued that the
order should be set aside. The denial of a motion to set aside under OCGA § 9-11-60
(d) is properly brought by discretionary application. See OCGA § 5-6-35 (a) (8). In
determining whether a motion is properly construed as a motion to set aside rather
than a motion for reconsideration, we look to the substance of the motion. See Rogers
v. Rockdale County, 187 Ga. App. 658, 660 (1) (371 SE2d 189) (1988). Here,
however, Woods omitted from her application the motion filed below. See Court of
Appeals Rule 31 (e) (requiring an applicant to include a copy of the motion that led
to the order to be appealed). The trial court characterized Woods’ motion as one for
reconsideration. Without the motion filed, we are unable to assume jurisdiction on the




      1
       Woods did not include the trial court’s underlying order with her application.
According to her brief, Woods sought reconsideration of the trial court’s August 13,
2018 order dismissing her complaint for insufficient service of process.
basis that the order denied a motion to set aside. Accordingly, this application for
discretionary appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/07/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.